i
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 9-20-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Allowable Subject Matter

5.	Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: Dutoit et l (US 6,484,586) in view of Briefer et al (US 5,798,462)  teach pressure measuring arrangements that comprise coil structures utilizing inductance to measure and / or control pressure. However Dutoit et l (US 6,484,586) in view of Briefer et al (US 5,798462)  does not anticipate nor render obvious inductive based pressure sensors that comprise a position element that moves in accordance with a diaphragm and influences an inductance of a coil  dependent on the distance in a spatial dimension wherein the device is configured to determine the external pressure based on the inductance of the inductive planar coil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 4086815 A Device for use in sensing pressures

US 20180340990 A1 Coil Actuated Pressure Sensor
US 20050139011 A1 Pressure sensor
US 20060174711 A1 Pressure sensor
DE 102013001085 A1 Inductive pressure sensor for measuring pressure in e.g. gas, has membrane which is concentrically coated with thin coating which is formed of amorphous metal alloy having high magnetic permeability
GB 2423371 A Inductive pressure sensor

This application is in condition for allowance except for the following formal matters: 
The objection to the specification noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856